DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment to claims filed on 11/21/2022 is acknowledged. Claims 1 and 20-21 are amended with previously non-elected claims 20-21 being amended to depend on claim 1. Claim 41 is newly added. Claims 2-13 and 15-19 are canceled.
Claims 20-21 are maintained to be withdrawn from consideration since the amendment also includes non-elected species; and the elected compound (1g) with A to be  
    PNG
    media_image1.png
    86
    181
    media_image1.png
    Greyscale
, does not have the claimed characteristic recited in claim 20 (see table 1 of Applicant’s disclosure). In addition, claim 21, e.g. the combination, even though recites to include the compound in claim 1, but also does not require the elected species, e.g. the subcombination, since the amendment also includes non-elected species.
Claims 1, 14 and 41 are rejected on a new ground of rejection. See the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau et al. (“A tailored hybrid BODIPY-oligothiophene donor for molecular bulk heterojunction solar cells with improved performances”) in view of Xu et al. (“Pd- and Ni-catalyzed cross-coupling reactions in the synthesis of organic electronic materials”)
Regarding claim, Rousseau et al. discloses an organic compound (4) below – see pages 5082-5083.

    PNG
    media_image2.png
    388
    166
    media_image2.png
    Greyscale
                    
with R2 and R5 each is a hydrogen, R3 and R4 each is a C1 alkyl group, and R1 and R6 each is a C1 alkyl group.
Rousseau et al. shows using a substituted bithiophene in bonding the bithiophene to a benzene ring (see Scheme 1).
Rousseau et al. does not teach using an unsubstituted bithiophene in bonding the bithiophene to a benzene ring.
Xu et al. teaches using an unsubstituted bithiophene in bonding the bithiophene to a benzene ring (see Scheme 5).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used unsubstituted bithiophene taught by Xu et al. in place of substituted bithiophene of Rousseau et al., because Xu et al. teaches such unsubstituted bithiophene precursor is isolated and purified at ease to enable numerous thiophene-based compounds to be synthesized from building blocks with widely different characteristics (see last paragraph of the first column of page 5). 
Regarding claim 14, Rousseau et al. discloses a compound as in claim 1 above, wherein compound 4 has R1, R3, R4 and R6 each independently a C1 alkyl group (see claim 1 above).
Claim(s) 41 is rejected under 35 U.S.C. 103 as being unpatentable over modified Rousseau et al. as applied to claim 1 above, and further in view of Loudet et al. (“BODIPY Dyes and Their Derivatives: Syntheses and Spectroscopic Properties”).
Regarding claim 41, modified Rousseau et al. discloses a compound (BODIPY) as in claim 1 above, wherein R1, R3, R4 and R6 are C1-2 alkyl groups, and R2 and R5 are hydrogen (see claim 1 above).
Modified Rousseau et al. does not disclose R2 and R5 to be a substituted or unsubstituted C1-C4 alkyl group, a substituted or unsubstituted C1-C4 alkoxy group, or a substituted or unsubstituted C1-C4 alkylthio group.
Loudet et al. discloses alkylated BODIPY systems having each R2 and R5 are hydrogen (see system 7 in page 4893), methyl (or C1, see system 8 in page 4893), or ethyl (or C2, see system 9) would provide red-shifted absorption and emission maxima (see first paragraph of section “2.1. Fundamental Properties” and notations under systems 7, 8 and 9 in page 4893).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used C1-C2 alkyl groups as taught by Loudet et al. in place of hydrogen for the R2 and R5, because Loudet et al. teaches such alkyl groups would provide a red-shifted absorption and emission maxima. 
Claim(s) 1, 14 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Bura et al. (US 2015/0171328) in view of Xu et al. (“Pd- and Ni-catalyzed cross-coupling reactions in the synthesis of organic electronic materials”)
Regarding claim 1, Bura et al. discloses a compound (BODIPY) represented by the formula (I) – see [0010]:

    PNG
    media_image3.png
    255
    530
    media_image3.png
    Greyscale

wherein A represents a phenyl ring substituted with bis-thiophene (see [0011]), R1, R2, R’1, R’2 represents hydrogen atom, C1-C6 alkyl radical and preferably methyl or ethyl (or C1-C2, see [0012]), E and E’ represent a fluorine atom (see [0013]), J’ represents a methyl group (or C1, see [0020]), and J represents with the formula (II) with Z is a C-C bond connected directly to the boron dipyrromethene group with formula (III), (see [0016]), and J is shown to be unsubstituted C1 in B19 and B24, e.g. or C-C bond connected directly to the boron dipyrromethene group;
Or formula (I’) – see page 12:

    PNG
    media_image4.png
    229
    324
    media_image4.png
    Greyscale
, in which R1 and R’1 are the same, and R2 and R’2 are the same, each E is fluorine atom – F, and J and J’ are methyl group – or C1); 
Or formula (I”) – see page 12: 

    PNG
    media_image5.png
    264
    344
    media_image5.png
    Greyscale
, in which E is a fluorine atom and J and J’ each is a methyl group (or C1);
or formula (I”’) – see page 12:

    PNG
    media_image6.png
    230
    281
    media_image6.png
    Greyscale
, in which E is a fluorine atom, R2 and R’2 each is a hydrogen, R1 and R’1 are the same, J and J’ each is a methyl group (or C1);
It is noted that A of Bura et al. corresponds to the claimed A; J of Bura et al. corresponds to the claimed R1, R2 of Bura et al. corresponds to the claimed R2, R1 of Bura et al. corresponds to the claimed R3, R’1 of Bura et al. corresponds to the claimed R4, R’2 of Bura et al. corresponds to the claimed R5, J’ of Bura et al. corresponds to the claimed R6. 
Bura et al. does not explicitly show using alkyl group of C1-C2 (or methyl or ethyl) for R1 (or claimed R3 and R4), R2 (or claimed R2 and R5) in the formula (I’), or using alkyl group of C1-C2 (or methyl or ethyl) for R1 and R’1 (or claimed R3 and R4) and R2 and R’2 (or claimed R2 and R5) in formula (I”), or using alkyl group of C1-C2 (or methyl or ethyl) for R1 (or claimed R3 and R4) in the formula (I”’).
However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used an alkyl group of C1-C2 (or methyl or ethyl) for R1, R’1, R2 and R’2 in the formulas I’, I” and I”’, because Bura et al. explicitly suggests doing so (see [0012]).
Bura et al. teaches A represents a phenyl ring substituted with bis-thiophene ([0012]). Bura et al. exemplifies A of a phenyl ring substituted with bis thiophene in example B27 to be:
    PNG
    media_image7.png
    255
    193
    media_image7.png
    Greyscale
, or a phenyl ring substituted with a substituted bis-thiophene.
Bura et al. does not show using unsubstituted bis-thiophene.
Xu et al. teaches using an unsubstituted bithiophene in bonding the bithiophene to a benzene ring (see Scheme 5).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used unsubstituted bithiophene taught by Xu et al. in place of substituted bithiophene of Rousseau et al., because Xu et al. teaches such unsubstituted bithiophene precursor is isolated and purified at ease to enable numerous thiophene-based compounds to be synthesized from building blocks with widely different characteristics (see last paragraph of the first column of page 5). Such modification would involve nothing more than use of a bis-thiophene that is suggested by Bura et al.

Regarding claim 14, modified Bura et al. discloses a (BODIPY) compound as in claim 1 above, wherein R1 (or J in formulas I’, I” and I”’ of Bura et al.) is a C1 alkyl group (See formulas I’, I”, I”’ of Bura et al.), R3 (or R1 in formulas I’, I” and I”’ of Bura et al.) is C1-C2 (or methyl or ethyl group, see claim 1 above), R4 (or R1 in formulas I’ and I”’ of Bura et al., or R’1 in formula I” of Bura et al.) is C1-C2 alkyl group (or methyl or ethyl group, see claim 1 above), and R6 (or J’ in formulas I’, I” and I”’) is a C1 alkyl group (see formulas I’, I”, I”’).
Regarding claim 41, modified Bura et al. discloses a (BODIPY) compound as in claim 1 above, wherein R1 (or J of Bura et al.) is C1 alkyl group (see formulas I’ and I”), R2 (or R2 in formulas I’ and I” of Bura et al.) is a C1-C2 alkyl group (see claim 1 above), R3 (or R1 in formulas I’ and I” of Bura et al.) is a C1-C2 alkyl group (see claim 1 above), R4 ( R1 in formula I’ and R’1 in formula I” of Bura et al.) is a C1-C2 alkyl group (see claim 1 above), R5 (or R2 in formula I’ or R’2 in formula I” of Bura et al.) is a C1-C2 alkyl group (see claim 1 above), and R6 (or J’ of Bura et al.) is a C1 alkyl group (see formulas I’ and I” of Bura et al.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 and 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Rousseau teaches using akenyl group for R1 and R6 in Chemical Formula 3. Applicant then concludes that Rousseau fails to teach a compound having Chemical Formula 1 as claimed. The examiner replies that the claim limitation is interpreted in light of the specification. The term “alkyl” according to Applicant’s own disclosure does not limit to alkane. For examples, Applicant discloses and claims R2 and R5 each is a substituted and unsubstituted C1-C4 alkylthio group (see claim 1), but explicitly exemplifies the alkylthio group is a thiophene (see [00169]], which has double bondings, or an alkenyl group. Regardless, Rousseau discloses Chemical Formula 4, which closely matches Applicant’s claimed Chemical Formula 1.
The rest of Applicant’s arguments are moot in view of the new group of rejections. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726